57



      OFFICE OF THE ATTORNEY             GENERAL    OF TEXAS
                                AUSTlN




Honorable S.B.    J3a&a~n,      Jr.
county ilttormy
Val Verde Qmaty
-1 Rio, ‘i'srae




         Your requeet P                                        by this
                                                   oan recelvtid
department. we quote f




                                         iea are violated   In the.

                                      proBdl*B(tD,
                                                 venon*'s Anno-
                                      ef tha Stnte of Texea,
                                          ior th6 %Oqllb3itiOll
                        5ermn         ad further  pmtiea
                        unlawful i"arsngpersontohunt,
                       , kill,
                             t8kt9, drwtxoy, Or in 6IXy
                   any Of the g%m3 biras or @iam anl-
     mals t&thin the exterior baundnriea of any &eas
     pzesenes, nnd any pernon who ehnll violate anp
     provlelon of thle.chagkershall be de-d in;uilty
     of a ;Afsdeaeancw;upon oawiotion ahellbe flned
     not less then &30.00,.norES- thsn %X%00.
Honorable 3. B, Buohana& JY,,   %s E

          "Any person entering and treqaselng on the
    grounds of any Btate Siishhatchery or on the
    @-oUQS Oet SSlQs by the mat.6 for the propa@-
    tlon and keeping of blres end animal8 with0ut
    the ~e~11~610n 01 ths Caermiseioneror Deputy ln
    oharcs Of suah reservation,shal be fined not
    lass than ~10.00, Ml? nlnrsthan B1?5.00.
         "The opinion given ?iothe above qusntlon
    based upon the two stcitutesoltod abovo was, in
    sffeot; that ln all probabllftyunder Artiols
   917 it would not be a violation oi the law to
   take floh rrom a pool or stream within the boun-
   daries ot a @IDISpressrve assumlnR that none of
   the pools or portlona of the etrsams from whlah
   they were taken wsrs set aside as fish h&ohs&es
   OS aanotuarles,but on the othar.hand,under
   Artlols 973a It would hs neoeesary to obtain
   the psrmlee$onof the State gt*~ne Ccanmlssioner
   or Deputy In oharge of the resritiction bafow
   entranoe upon suoh mseroetlon-would be l-1.
   This opinionwas given.In full oognlzanoe of
   the f'riatthat a fish is defined as a verts%ratti
   animal, hut with the bellof that it xas not
   thn intantionof the Lbgislatursto make it
   a vlolat.lon OS the law tb take or oatoh fish
   from waters within a game prsserve a8 defined
   in hrtlale 919."
        Art1010 917, Penal cods of Texas, read&as follows:
        "&me preeesvem - hew aoqulrsd. - Any per-
   f3on,rim or 00 oration owning and ln poosassaion,
   of ianas in ths3 ti-a.63
                         OS Texas, may transfer by
   an lnstrumsntof writing, duly aoknawledWI
   berow an offfaer, tiuthorised under the laws of
   this State to take aoknasrledgaents,   ti the 3tati
   of Texas the right tC1preserve, protest and
   introduoe for propagationpurposee any of the
   game birds or game &&~E&Imentioned in this
   ohapter on the lends xx%ntlonedthersln, for a
   period of not lens than ten years* 3uah instm-
   mont or wrltlng shall bc filed in the oifiae
   of the Game, Fish and Oyster ~ommissionsr,
   whereupon the "ame, Fish and Oyster Ccmmissloner
         s. 33.m~ohanan,
iIonorfible                Jr., PagO S


     mug ut hln disaretion dea3.tmathe lands desarlbed
     in l:aldlnatrumenta %,ute Game Preserve, snQ
     tflernafter    for the porlod nemed therein shall
     for all the purpooes relating to tho preserva-
     tian, protectionund propagationof tyme birds
     nnc\~+e animals be under the oontrol of'the
     (he, Fish and Oyster %mml6eioner,~ The
     a~mxg:r~t,e   aorenge of all preeer~ee which may
     ba desweted in anp one aountp shall never
     4Xoeed ten per cent of the total aore% of
     fluohoounty. Guch preserve8 shall he nurabelc
     OQ In tho order of the Xlllnffof the ineON-
     mont therefor. The Game, Fish nnd Oyfher
     QWm.l~aioner     hall onuse notlaes   to'be re-
     Wmid oontaininll(    the words *8%&e C%UR~Fro-
     nerve,' Trespaaein~ Prohibited,'end OEIUNI
     mah notloes to he posted at erioh&y&e or
     mm44         thereto. All Sttntegnlae pree.ervas
     entabllshsd under tho provisiona of this
     adapter shall for all plrpO808      Ot ptiB4XVa~
     tlon, proteotLonona propaafitlon      ot game
     blrae and game anfmale thereon be under the
     OmHa-ol ena mment          ai'the &me, Flab and
     Oyster Commissioner,and he ana hia doputles
     mar at all times enter in and upon mmh pr4-
     se~eo ln the ~erformanoe‘oftheir duties.
         "It shall be u.L&wrul iOx any person to
    hlmt, pursue, shoot at, kill, take, destroy,
    or In any manner molest any of the game birds
    ox uttmeanimals within the exterior bounda-
    rlar of any game preserve, ana any person
    *rllo
        r&all violate any provlalon of 'thisohap-
    ter shall be dearnedE;uiltyof a niat!t4meanor
    ma upon conviotlonehalL he itied not less
    than fifty ($!50;0@)dollars nor mre,than
    two hum%+! ~$~OO.OO)dollare."
          Art&jle 97@j,Pep,,l
                            Code or Texas, mad8 as follow6~
         Trespass on hatdhery or ren4rvatlon.-
                            treepaosing
    Ang person enterinll:.ann           on the
    firQUnduof any Rote. ilah hatahel)ror on the
    i5roUndnsot apart by'the Gtatn ,fo:tha pro-
                                                               W




Honorable   3.   8.   ~Bu*ha&l,   Jr.,   Pa@3 4



     pagetlon and keeping of birds and anlmala,with-
     out the per&anion of the Camisaioner or deputy
     in charge of suoh reservation,shall.be ilned
     sot lens than ten nor more than twenty-five
     dollars.W
         Article 978b, Revised Civil 2tatutes.L@&axas, reads
+s roll0wa1
          =~teoti~    fish and @Xa8 in htOh8~.   -
     Rioever shall take, injure or kill any fish kept
     by the Stnte in its hatoherien,or any bird or
     anLza1 kept by the State on its reservation~rolnlds
     or elmwhere for pxopagationOr exhibitionpur-
     posea, shall be fined not leas than fifty nor
     POWI than two hundred dollars&."
            &%iO18 925, Penal Code of %xaa, reads as follmsl
          "%kln~ fish without oOzl68ntOf -8r. -
    Whoever shall take, oatah, emmare or'trap cay
    fish by l58898Of net5 OF 68iIl8SOr bo 9Oi6Olt-
    III&, p,OuUting, or by u68 Of any mpl0SiV8; or
    by muddylw, ditahlni:or draining in any &3k8,
    pool or.pohd in any oauaty in this Stcta w$th-
    out t$,hs.aonaent.oftha owner of suoh I.&e, pool
    or pond, chal1 be finod not 18aa than ten-nor
    mom than on8 hundrad dollars. In proaoautlolul
    hereunder the hurden to prove suoh oonsent shall
    be upon the derendont.
            Ayt,i,c&j
                   1377, renal bde af T823As,read6 at3fOllOw13:
         "Entering inoloaed land to hunt or fish. -
    Whoever ohall enter upon the lnolosed land of
    another without the aonaent oi the owner, pro-
    prietor OP asent In oP&r@ thamof, and therein
    hunt with iireanra or thereon..oatahor take
    or sttenpt to antoh ox take unr fish from ang
    pOXId,1ak8, tank Or 6tT8S?fI,
                                Or in any OlannQr
    depredate upon th8 mim, shall ba gullty.of a
    n&demeanor, end upon aenviatio~ thereof, rh+Jl
    bs fined enp sum not lses than $10&Q nor nore
    than $200.00 and by a:forSeltursof his he&w-
    lioense end tho rlxht to hunt In thit3tate of
    Texss for a period of one yeer from the datr'of
    his oonviation. By 'inclosedlands* 58 meant
                                                            61


Ronornble S. B. Buohanan, Fr., .J'aue
                                    5


     ouch 1unAn ~88 or0 in we for agr%xlture or ~rae-
     ing mrpoees or for any other purpose, and ln-
    closed by en? struoture for ?enoing either of
    mod or iron or oombinafionthereof, or wood
    end wl?e, or pertly by water or streexn,  oanyon,
    bruoh, rock or rocks, bluffs or Ieland. Proa?
    of ownership or lease nay be made by par01
    tectlmony. rrovided, however that this hot
    shall not apply to inolosod lands whioh are
    rented or leased ?or hunt;ingor fishing or
    emping privile@m whera the owner, pmprie-
    tor, or asent In aharq'or any peruon for hira
    by any and every means has reaeivod or oozl-
    traoted to reaeive more than twenty-?l+eoents
    per aare per year on any part o? a year for
    euoh hunting, ?ishing or camplq prlvlls(Jee,
    or where nore than $4.00 per day per person
    is aharged ?or mob huntIn& ?itMng or
    oamping privilegea. And pArovid8dfurther
    thie exe~ptloa shall exltzt?or a period of
    on8 year ?rofathe date ol'the lvoei'pt of
    au.&-sum or sum of Iuon8y.
          @Sea. 2. hy pertroniound upoa the ln3
    olousd 'Landsof another wlthuut the owner*8
    ooneent shell be subjeot to arrest @ any
    peW38  effiaer, and,such arl'efSt
                                   IWAybe B&8
    without warrent of ezeet."
         * “.3tWI8’ 86 her8 k8d refers to animals earn-
   manly no alaLaael?led   - the term inoludingnot only
    four-rootedmama18 but also Mxds and water ?owla,
    This artiale naoord5.&iytreat0 of the property
    right in suah animals, the rS.@t ~tohunt them
    the oontrol and repplation of hunting, the aaiR
    and disposal a? them, 0ff81u38a   agninst the gca8
    &LWS, and O? th8 pr8se3TatlOIl,   prOteoti0 and
    propagationof gRme+ Animals generally'i"    espeolal-
    ly .aontestlo  animala), the destruotionof predatory
   .enimels,end tish end,ilehlng regulationaare
    the subjeots of indep8ndenttrealment. . . .=
    20 Tex. hr., neit.1, ppe BBli-6.
         TlTJmtm   *fish* is here ueed'in~iteg8lWria
    eense, as being desarlpt~ivso? marina life &Tel+
    erally, lnolud$r16oyetera,'ofame,ehrimp, ex'ab8,
Honorable S, B, Buchanan, Jr., Fage 6



     terrapins,
     ..~ law
         I       turtles, etc.
                           . - Other articles present
     me      conaernlng animals In general, food, ves-
     sels, and waters findnavigation . . .*' 19 'Per.
     Jur., 880,   1, p. 688.

          The Texas Legislaturehas enacted many seperate,
voluminous and oomprehenslvestatutes relating to ilsh, to
game animals aa to geniebi,ras. It ls.the oplnlon of t&is
Uepsrtmnt thatwhere the Legislaturehas enaoted a oompre-
henslve law dealing with."game animals* and *game birds*
that it did not *tend to include the term *flshn within
the definition of wgame anlmalR.
          Therefore, you are respeotfullyadvised that it ia
the opinion of this departmentthat you tie oorreot In your
interpretationof thti questlcQ, You are, therefore, res-
peetfully,aaviseathat it is the opinion of this department
that if a person I&O aeslres.tofish has the permtisionof
the private owners of the land within the extexior.br&&la+
ries Of the gclnepreserve to enter upon the land snd~fish,
and that such pax-Bonhas the petission df the State'Qems
Oommisaloneror the deputy in sharge of ths res8rratlon to
enter upon euoh.reservationend fish,.and that hone of the
pools or portions of the streams iromwhleh the fish are
taken are set aside as fish hatcaherlesor sanofuaries,and
Further provided that none of the general,law8 Of the State
and,nose of the special laws applicableto euoh ootmty are
violated in the catching or taking of the fish, thin under
bush condltlcms,such pereon wuld not violata ths.law, and
soul& legally fish under such oiroumstanaesand oo@itions.
         %'rUStillg
                  that this SatiSfaOtOrilyaIkSiVeT8
                                                  JrOUr
question,and with best regards, we are
                                        very truly yours
                                 AlTOm      GFSIIZRAI.
                                                   OF TEXAS




WJF:G~~~~~~ UC 26, 1939'
        $ziAAA4m
    ATTORNEY GENERAL OE;TiiXA$